                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

KOREY D. RABION                                                                    PLAINTIFF
ADC #115045

v.

                                Case No. 5:19-cv-00216 BSM

DEXTER PAYNE, et al.                                                           DEFENDANTS


                                            ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Jerome T. Kearney [Doc. No. 14] has been received. After careful review of the

record, the RD is adopted. The motion to dismiss of defendants Payne, et al. [Doc. No. 10]

is granted in part, with respect to Rabion’s allegations against them in their official capacities

and Rabion’s denial of grievance claim. The motion to dismiss of defendants Payne, et al.

[Doc. No. 10] is denied without prejudice with respect to Rabion’s First Amendment Free

Exercise claim against all defendants.

       IT IS SO ORDERED this 10th day of September 2019.




                                                      UNITED STATES DISTRICT JUDGE
